Citation Nr: 1310542	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  09-40 018	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for additional disability manifested by right hemi-diaphragm paralysis as a result of a vaccination administered at a VA facility in March 2007.  

2.  Entitlement to service connection for a right hand disability.  

3.  Entitlement to service connection for residuals of a left wrist fracture.  

4.  Entitlement to service connection for welder burns in both eyes.  

5.  Entitlement to a  compensable rating for bilateral hearing loss.  

6.  Entitlement to a compensable rating for scar, status post laceration of the right hand with surgery.  


REPRESENTATION

Veteran represented by:  The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1983 to December 1987.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In September 2012, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  At the hearing, the Veteran submitted additional evidence in the form of statements and medical articles, with a waiver of his right to have the RO initially consider the evidence, in accordance with 38 C.F.R. § 20.1304.  


FINDINGS OF FACT

1.  The Veteran suffered right hemi-diaphragm paralysis that was not reasonably foreseeable as a result of a vaccination administered at a VA facility in March 2007.

2.  In September 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative at a hearing that the Veteran intended to withdraw his appeal seeking service connection for a right hand disability, residuals of a left wrist fracture, and welder burns in both eyes and compensable ratings for bilateral hearing loss and scar, status post laceration of the right hand with surgery; there is no question of fact or law remaining before the Board in these matters. 
CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to compensation under 38 U.S.C.A. § 1151 are met for additional disability manifested by right hemi-diaphragm paralysis as a result of a vaccination administered at a VA facility in March 2007.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2012). 

2.  Regarding the claims of service connection for a right hand disability, residuals of a left wrist fracture, and welder burns in both eyes and entitlement to compensable ratings for bilateral hearing loss and scar, status post laceration of the right hand with surgery, the criteria for withdrawal of an appeal by the Veteran have been met; the Board has no further jurisdiction in these matters.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims. 

As the decision regarding the claim for compensation under 38 U.S.C.A. § 1151 for additional disability manifested by right hemi-diaphragm paralysis as a result of a vaccination administered at a VA facility in March 2007 is completely favorable to the Veteran, no further action is required to comply with the VCAA. 

As the appeal regarding the claims of service connection for a right hand disability, residuals of a left wrist fracture, and welder burns in both eyes and entitlement to compensable ratings for bilateral hearing loss and scar, status post laceration of the right hand with surgery, is being dismissed in light of the Veteran's expression of intent to withdraw his appeal in the matters, no further action is required to comply with VCAA notice or with the duty to assist. 
II.  Compensation under 38 U.S.C.A. § 1151

A.  Facts

The Veteran contends that compensation is warranted for disability that has resulted from an adverse reaction to a VA-administered vaccine for pneumonia in March 2007, which occurred soon after he underwent right hip surgery.  At the September 2012 hearing he asserted that he does not agree with either diagnosis - Parsonage-Turner syndrome and chronic inflammatory demyelinating polyneuropathy -given to his symptom manifestations.  He submitted medical articles to support his position that the correct diagnosis was still undetermined.  He contended that the vaccine he received was not administered in accordance with CDC guidelines.  He stated that he did not sign a consent form prior to receiving the vaccine, and that he recalled being informed of only small risks of adverse reactions such as redness and soreness at the injection site.  In statements submitted at the hearing, he described the chronology of events surrounding the administration of the vaccine, to include expression of his belief that he was coerced into taking the vaccine, and his disagreement with the diagnoses assigned for his resulting condition.  

The records show that the Veteran was admitted to the VA Medical Center in Madison in February 2007 for the purpose of undergoing a right total hip arthroplasty.  He was discharged from the hospital on March 2, 2007 and then admitted to a VA rehabilitation facility.  A record dated on March 6, 2007 indicates that while he recuperating in the facility, he refused a vaccine for pneumonia until he could speak with a physician's assistant the next day because he had questions about the shot.  On March 7, 2007, it was noted that he wanted to ask about how the pneumococcal vaccine worked.  He received the vaccine after having a "lengthy discussion of both risks and benefits."  There is no indication whether or not the Veteran actually signed a consent form, acknowledging that he was informed of the risks and benefits of receiving the vaccine for pneumonia.  He was discharged from the VA facility on March 10, 2007.  

Other VA records in the file indicate that the Veteran thereafter complained of shortness of breath.  In June 2007 he underwent a "sniff" test, which was abnormal.  In July 2007 he was referred to a neurology clinic for further assessment, and received a diagnosis of possible autoimmune Parsonage-Turner syndrome of the right phrenic nerve.  In the interval, he was worked up in the rheumatology clinic for possible other coexisting autoimmune or rheumatologic conditions; the testing was negative.  Repeat pulmonary function tests and pulmonary evaluation showed worsening lung capacity and suggested respiratory muscle weakness.  In October 2007, he was admitted to the VA medical center to assess ongoing complaints of respiratory problems (dyspnea and sporadic shortness of breath) ever since his right hip surgery.  After multiple tests, including a chest CT scan, EMG, and LP (lumbar puncture), it was determined that he incurred damage to the phrenic nerve.  His diagnosis was neuropathy affecting the respiratory muscles, likely chronic inflammatory demyelinating polyradiculoneuropathy.  This diagnosis was reflected in VA outpatient records in 2008.  

On VA examination in February 2008, which includes pulmonary function studies, the diagnosis was right hemi-diaphragm paralysis, which developed after, but with no clear relationship to, right hip surgery.  

In a statement dated in May 2010, a physician with a private neuroscience center, Madhav Srivastava, M.D., indicated that the Veteran furnished statements and various medical records for an opinion regarding the nature and etiology of his disability.  The physician noted that within 48 hours of vaccination the Veteran experienced pain in the right shoulder and neck after which he began having breathing troubles.  A subsequent chest X-ray showed evidence of right hemi-diaphragm paralysis.  The physician noted the Veteran was suspected of having acute brachial neuritis and Parsonage-Turner syndrome was diagnosed.  Based on the evidence made available, the physician concluded that the Veteran likely had an immune response to the vaccination, causing paralytic brachial neuritis, which can involve one or more peripheral nerves including the phrenic nerve although involvement of that nerve was rare.  

On April 2012 VA examination the Veteran reported that his respiratory symptoms had been stable ever since his last neurology follow-up visit in 2009.  The examiner noted that chest X-rays taken prior to the right hip surgery and vaccination did not show right hemi-diaphragm elevation.  Based upon the Veteran's clinical history, a review of the claims file and VA records, and the neurological examination, it was opined that the Veteran had persistent paralysis of the right hemi-diaphragm with electrodiagnostic evidence of right phrenic neuropathy in 2007.  The examiner found no clinical evidence of manifestations of Parsonage-Turner syndrome other than right phrenic neuropathy.  She discussed the medical literature regarding the syndrome in the setting of vaccination, and concluded that it was at least as likely as not that the Veteran acquired right phrenic neuropathy as a manifestation of Parsonage-Turner syndrome in the setting of vaccination for pneumococcal pneumonia.  Further, the examiner stated that this was a "known (but rare) and forseeable [sic] complication of this vaccine" and she saw "no evidence of any negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the attending VA personnel."  

B.  Legal Criteria and Analysis

When a veteran suffers additional disability as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. 

For claims filed on or after October 1, 1997, as here, the veteran must show that the VA treatment in question resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  To determine whether a veteran has additional disability, VA compares the veteran's condition immediately prior to the beginning of medical or surgical treatment to the veteran's condition after such care has ceased.  38 C.F.R. § 3.361(b). 

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c). 

To establish that fault on the part of VA caused the additional disability, it must be shown that VA hospital care, medical or surgical treatment or examination caused the veteran's additional disability and that VA failed to exercise the degree of care expected of a reasonable health care provider, or furnished the hospital care, medical treatment, or surgery, without the veteran's informed consent.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from these requirements that are immaterial under the circumstances of the case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have seen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health-care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health-care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2). 

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in a language understandable to the patient the nature of a proposed procedure of treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  38 C.F.R. § 17.32. 

In this case, the evidence shows the Veteran has additional disability due to the VA's administration of a vaccine in March 2007 during a recuperation period following right hip surgery in February 2007.  He had respiratory problems that were subsequently identified as right hemi-diaphragm paralysis, which was evidently not present prior to the vaccination.  Both a private physician and a VA examiner have opined that it was likely the Veteran's disability was the result of an immune response to the vaccine for pneumonia, causing paralytic brachial neuritis.  

It is acknowledged that the precise diagnosis of the Veteran's condition has not been consistent.  VA and private records show the Veteran's disability is a manifestation of various diagnoses, including Parsonage-Turner syndrome and chronic inflammatory demyelinating polyneuropathy.  The Veteran himself argues that his condition does not fit the descriptions for either diagnosis and that the correct diagnosis is still undetermined.  Nevertheless, the symptom manifestations of the disability have been identified sufficiently for VA purposes and the etiology of the disability is not in dispute.  

Thus, the question in this matter becomes whether the evidence demonstrates that the Veteran's right hemi-diaphragm paralysis was the proximate result of a lack of skill, carelessness, negligence or error in judgment, or resulted from an unforeseen event in VA treatment.

The VA examiner in April 2012 opined that there was no evidence of any negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in regard to administering the vaccine.  Nevertheless, the examiner also indicated that the Veteran's disability was a "known (but rare) and forseeable [sic] complication of this vaccine."  While the disability may have been contemplated by medical professionals, the fact that the examiner noted it was a rare complication strongly implies that it was not a reasonably foreseeable event.  As earlier cited, VA regulations provide that such an event need not be completely unforeseeable but must be an event that a reasonable healthcare provider would not have considered to be an ordinary risk of the treatment.  Therefore, the Board finds that the evidence demonstrates the Veteran's right hemi-diaphragm paralysis was not a reasonably foreseeable consequence of the vaccine administered by VA in March 2007.  

Moreover, regardless of the foreseeability (or lack thereof) of the Veteran's disability, there is no evidence to show that the Veteran was adequately informed that his disability was a potential risk of the vaccination.  Although an inpatient record notes that a long discussion was held with the Veteran about the risks and benefits of the vaccination, those risks were not described or specifically enumerated.  Additionally, the Veteran testified at his hearing that he did not sign a consent form for the vaccination and was not informed of any potential complications beyond minor reactions such as a red or sore arm at the site of the injection.  Thus, it would appear that prior to the vaccination he was not informed of the possible adverse reaction of a right hemi-diaphragm paralysis.  Informed consent must include explanation of the reasonably foreseeable associated risks, complications, or side effects.  38 C.F.R. § 17.32(c).  If diaphragm paralysis was indeed a foreseeable risk, the record shows that the Veteran was not informed of this particular risk and that informed consent would not have substantially complied with 38 C.F.R. § 17.32.  

Therefore, the Board finds that the Veteran has satisfied the criteria for establishing entitlement to benefits under 38 U.S.C.A. § 1151, for additional disability manifested by right hemi-diaphragm paralysis as a result of a vaccination administered at a VA facility in March 2007, and his appeal in the matter must be granted.  

III.  Remaining Issues

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Pursuant to 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.204(a). 

At the September 2012 hearing the Veteran and his representative indicated that it was the intent of the Veteran to withdraw his appeal seeking service connection for a right hand disability, residuals of a left wrist fracture, and welder burns in both eyes, and compensable ratings for bilateral hearing loss and scar, status post laceration of the right hand with surgery.  Specifically, he said he did not wish to pursue appeals of the denials of such claims.  Hence, there is no allegation of error or fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in the matters, and the appeal as to these claims must be dismissed. 


ORDER

Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for additional disability manifested by right hemi-diaphragm paralysis as a result of a vaccination administered at a VA facility in March 2007 is granted.  

The appeal seeking service connection for a right hand disability is dismissed.  

The appeal seeking service connection for residuals of a left wrist fracture is dismissed.  

The appeal seeking service connection for welder burns in both eyes is dismissed.  

The appeal seeking a compensable rating for bilateral hearing loss is dismissed.  

The appeal seeking a compensable rating for scar, status post laceration of the right hand with surgery is dismissed.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


